       Case 2:21-cv-00035-BSM-JJV Document 7 Filed 06/15/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

MATTHEW COCKBURN                                                           PLAINTIFF
ADC #173568

v.                         CASE NO. 2:21-CV-00035-BSM

CHRIS BUDNIK, et al.                                                    DEFENDANTS

                                        ORDER

      After carefully reviewing United States Magistrate Judge Joe J. Volpe’s proposed

findings and recommendations (RD) [Doc. No. 6] and the entire record, the RD is adopted.

Matthew Cockburn may proceed with his failure to protect claim against Toni Shockey.

Defendants Chris Budnik, Lynda Dykes, Percy Armauld, Lee, and Seager are dismissed

without prejudice because Cockburn has failed to state a plausible claim against them. An

in forma pauperis appeal from this order would not be taken in good faith. 28 U.S.C. §

1915(a)(3).

      IT IS SO ORDERED this 15th day of June, 2021.




                                                 UNITED STATES DISTRICT JUDGE
Case 2:21-cv-00035-BSM-JJV Document 7 Filed 06/15/21 Page 2 of 2




                               2
